Per Curiam.

This is an appeal from a judgment of the Court of Appeals granting a writ of habeas corpus and releasing petitioner, appellee herein, from custody.
*157The facts were partially stipulated. On Sunday, April 24, 1966, the petitioner, a minor and a member of the United States Navy, was returning to his base when he was arrested on a bastardy complaint. He was returned to the city of Cleveland where he was kept in custody until Tuesday when he was taken before the Juvenile Court.
Objection was made to the jurisdiction of the court over petitioner on the ground that under the provisions of Section 2331.11 (Gr), Revised Code, he was not subject to arrest.
The court denied petitioner’s release without bond, a guardian ad litem was appointed and an answer was filed. Petitioner was remanded to the detention home. No bond was furnished.
The. present action in habeas corpus was then filed in the Court of Appeals. That court granted the writ and petitioner was released from the custody of the respondent Juvenile Court Detention Home into the custody of officers of the United States Navy.
Respondents have appealed from that judgment.
The records show that appellee has been released from the custody of respondents. The questions presented by this appeal are, therefore, now moot. The appeal is, therefore, dismissed on the authority of Miner v. Witt, City Clerk, 82 Ohio St. 237; State, ex rel. Shaw, v. Switzer, Supt., 158 Ohio St. 329; and Smith v. Sacks, Warden, 172 Ohio St. 59.

Appeal dismissed.

Taft, C. J., Zimmerman, Matthias, 0 ’Neill, Hebbert, Schneider and Brown, JJ., concur.